              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00178-MR


AMY MICHELLE AUSTIN,        )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                          ORDER
SWAIN COUNTY DETENTION      )
CENTER, et al.,             )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte.

      Pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while she

was in the custody of the Swain County Detention Center. [Doc. 1]. She was

mailed an Order of Instructions informing her of her responsibilities in this

case, inter alia, keeping the Court advised of her current address at all times.

[Doc. 4 at 2]. Plaintiff was cautioned that, if her address changed and she

failed to promptly notify the Clerk of Court, this case may be dismissed for

lack of prosecution. [Id.].

      On December 30, 2019, mail addressed to Plaintiff was returned to the

Court as undeliverable. [Docs. 11, 12]. Plaintiff also failed to fill out and

return summons forms as instructed by the Court. [See Doc. 9]. On May



        Case 1:19-cv-00178-MR Document 15 Filed 05/26/20 Page 1 of 3
11, 2020, the Court ordered Plaintiff to show cause within 10 days why this

matter should not be dismissed for failing to keep the Court apprised of her

address and comply with its instructions to fill out and return summons forms.

[Doc. 13]. The Court cautioned Plaintiff that failure to comply would result in

dismissal of this action without prejudice. [Doc. 13 at 2]. The Court’s May

11 Order was returned as undeliverable on May 18, 2020, [Doc. 14], and the

time to comply has now expired.

      A court has the “inherent power” to dismiss an action for want of

prosecution. Link v. Wabash R. Co., 370 U.S. 626, 630 (1962). A dismissal

for want of prosecution is appropriate when “the plaintiff fails to prosecute or

comply with [the Federal Rules of Civil Procedure] or a court order.” Fed. R.

Civ. P. 41(b). Before dismissing a case under Rule 41(b), a district court

should weigh: “(1) the plaintiff’s degree of personal responsibility; (2) the

amount of prejudice caused the defendant; (3) the presence of a drawn out

history of deliberately proceeding in a dilatory fashion; and (4) the

effectiveness of sanctions less drastic than dismissal.” Attkisson v. Holder,

925 F.3d 606, 625 (4th Cir. 2019) (quoting Hillig v. Comm’r of Internal

Revenue, 916 F.2d 171, 174 (4th Cir. 1990)). These criteria are not a “rigid

four-prong test.” Id. (quoting Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.


                                       2



        Case 1:19-cv-00178-MR Document 15 Filed 05/26/20 Page 2 of 3
1989) (Powell, J.)). The propriety of an involuntary dismissal depends on the

facts of each case and the court’s exercise of sound discretion. Id.

      Plaintiff is proceeding pro se and is therefore personally responsible

for prosecuting this action. She has failed to keep the Court apprised of her

current address, which has made it impossible for the Court to communicate

with her. She has also failed to comply with several Orders such that the

Defendants have not been served and the case cannot proceed. It appears

that Plaintiff has abandoned this action and no sanction less severe than

dismissal is effective.   This action therefore will be dismissed without

prejudice for lack of prosecution and for failing to comply with Court Orders.

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE for lack of prosecution and for Plaintiff’s failure to

comply with this Court’s Orders.

      The Clerk of Court is respectfully directed to terminate this action.

      IT IS SO ORDERED.            Signed: May 22, 2020




                                          3



        Case 1:19-cv-00178-MR Document 15 Filed 05/26/20 Page 3 of 3
